...
  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of!   'Lf
                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                       V.

                         Benito Sanchez-Perez                                         Case Number: 3: 19-mj-23763

                                                                                     Dana M. Grimes
                                                                                     Defendant's· Attorney


  REGISTRATION NO. 57974280
  THE DEFENDANT:
   IZl pleaded guilty to count(s) _l_o_f_C_o_m_po...l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •     was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                    Nature of Offense                                                                 Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

      D The defendant has been found not guilty on count(s)
                                                    -------------------
      •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                       a
  imprisoned for term of:

                                 •    TIME SERVED
                                                                           !./
                                                                           []
                                                                                           ? /\
                                                                                           -u                             days
                                                                           i\        ----------



      IZl   Assessment: $10 WAIVED          IZl Fine: WAIVED
      IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, September 12, 2019
                                                                            Date of Imposition of Sentence

                                                                                         •     ' -..,,           i·,
                                                                                 /
                                                                                     /1~~"   I
                                                                                         L-.,, ...
                                                                                                      ) \
                                                                                         ·:::=--··'! i,._,...._
                                                                                                         ..
                                                                                                     I., .• \_
                                                                            HONORABLE RICHARD L. PUGLISI
                                                                            UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                            3:19-mj-23763
